            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 1 of 41




     BRIAN M. BOYNTON
1
     Acting Assistant Attorney General
2    ELIZABETH SHAPIRO
     Deputy Director, Federal Programs Branch
3    ELIZABETH TULIS
     Trial Attorney
4    Department of Justice
     Civil Division, Federal Programs Branch
5    1100 L Street, NW
     Washington, DC 20005
6    T: 202-514-9237
     E: Elizabeth.tulis@usdoj.gov
7    Attorneys for Defendants
8
9                                UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11                                   SAN FRANCISCO DIVISION
12
13
14    AMERICAN CIVIL LIBERTIES UNION
      FOUNDATION, et al.,                       Case No. 3: 19-cv-00290-EMC
15
16                     Plaintiffs,              REPLY IN FURTHER SUPPORT OF
                                                DHS’S MOTION FOR SUMMARY
17                                              JUDGMENT WITH RESPECT TO CBP,
                           v.                   ICE, AND USCIS AND OPPOSITION TO
18                                              PLAINTIFFS’ CROSS-MOTION
19
      UNITED STATES DEPARTMENT OF               Hearing Date: July 1, 2021
20    JUSTICE, et al.,                          Time: 1:30 pm
                                                Place: Zoom Video Conference
21                    Defendants.
22
23
24
25    REPLY IN FURTHER SUPPORT OF DEFENDANT DEPARTMENT OF HOMELAND
     SECURITY’S MOTION FOR SUMMARY JUDGMENT WITH RESPECT TO CBP, ICE,
26          AND USCIS AND OPPOSITION TO PLAINTIFFS’ CROSS-MOTION
27
28
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
                Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 2 of 41




1
2                                          TABLE OF CONTENTS
     INTRODUCTION .......................................................................................................................... 1
3
     ARGUMENT .................................................................................................................................. 2
4
     I.        CBP, ICE, and USCIS Properly Withheld Information under FOIA Exemption 7(E)...... 2
5
6              A.         The Challenged Exemption 7(E) Withholdings by CBP Were Proper ................... 7

7              B.         The Challenged Exemption 7(E) Withholdings by ICE Were Proper .................. 12

8              C.         The Challenged Exemption 7(E) Withholdings by USCIS Were Proper ............. 15
9    II.       CBP, ICE and USCIS Properly Withheld Information under Exemption 5 ..................... 22
10
               A.         CBP’s Exemption 5/Deliberative Process Withholdings Were Proper. ............... 22
11
               B.         ICE’s Exemption 5/Deliberative Process Withholdings Were Proper ................. 24
12
               C.         USCIS’s Exemption 5/Deliberative Process and Exemption 5/Attorney-Client
13                        Privilege Withholdings Were Proper. ................................................................... 27
14
     III.      Plaintiffs’ Exemption 4 Arguments Were Mooted Before Summary Judgment Briefing
15             Commenced. ..................................................................................................................... 31

16   IV.       CBP’s Declarations and Vaughn Index Satisfy Defendant’s Burden. .............................. 32
17   V.        ICE’s Search Was Adequate. ............................................................................................ 33
18   VI.       CBP Has Agreed to Undertake a Supplemental Search.................................................... 34
19
     CONCLUSION ............................................................................................................................. 35
20
21
22
23
24
25
26
27
28                                                                         i
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
              Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 3 of 41




                                                  TABLE OF AUTHORITIES
1
2    Cases
     ACLU of Ariz. v. DHS,
3
       2017 WL 8895339 (D. Ariz. 2017) ........................................................................................... 17
4
     ACLU of N. Cal. v. DOJ,
5
       880 F.3d 473 (9th Cir. 2018) ...................................................................................... 3, 5, 24, 30
6
     ACLU of Washington v. DOJ,
7
       2011 WL 1900140 (W.D. Wash. 2011) .................................................................................... 15
8
     ACLU v. DHS,
9
       243 F. Supp. 3d 393 (S.D.N.Y. 2017)....................................................................................... 17
10
     ACLU v. FBI,
11
       881 F.3d 776 (9th Cir. 2018) ............................................................................................ 7, 9, 10
12
     ACLU v. FBI,
13
       2013 WL 3346845 (N.D. Cal. 2013) .......................................................................................... 6
14
     Advocs. for the W. v. DOJ,
15
       331 F. Supp. 3d 1150 (D. Idaho 2018) ..................................................................................... 30
16
     Afshar v. U.S. Dep’t of State,
17
       702 F.2d 1125 (D.C. Cir. 1983) .................................................................................... 28, 29, 30
18
     Allard K. Lowenstein Int’l Hum. Rts. Project v. Dep't of Homeland Sec.,
19
       626 F.3d 678 (2d Cir. 2010)........................................................................................................ 3
20
     Am. Immigration Lawyers Ass’n v. DHS,
21
       852 F. Supp. 2d 66 (D.D.C. 2012) ................................................................................ 17, 18, 19
22
     Ancient Coin Collectors Guild v. Dep’t of State,
23
       641 F.3d 504 (D.C. Cir. 2011) ...................................................................................... 25, 27, 28
24
     Anguiano v. U.S. Immigr. & Customs Enf’t,
25
       356 F. Supp. 3d 917 (N.D. Cal. 2018) ........................................................................................ 3
26
27
28                                                                    ii
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
               Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 4 of 41




1    Asian Law Caucus v. DHS,
2      08-cv-842, 2008 WL 5047839 (N.D. Cal. Nov. 24, 2008) ....................................................... 17
3    Bowen v. U.S. Food & Drug Admin.,
4      925 F.2d 1225 (9th Cir. 1991) .................................................................................................... 4
5    Brinton v. Department of State,

6      636 F.2d 600 (D.C. Cir. 1980) ............................................................................................ 22, 23

7    Coastal States Gas Corp. v. U.S. Dep’t of Energy,

8      617 F.2d 854 (D.C. Cir. 1980) ............................................................................................ 25, 26

9    Council v. U.S. Immigr. & Custom Enf't,

10     464 F. Supp. 3d 228 (D.D.C. 2020) ........................................................................ 19, 20, 21, 22

11   DOJ v. Reps. Comm. for Freedom of the Press,

12     489 U.S. 749 (1989) .................................................................................................................. 30

13   Elec. Frontier Found. v. DHS,

14     12-5580 PJH, 2014 WL 1320234 (N.D. Cal. Mar. 31, 2014)..................................................... 4

15   F.T.C. v. Warner Commc’ns Inc.,

16     742 F.2d 1156 (9th Cir. 1984) .................................................................................................. 25

17   Families for Freedom v. U.S. Customs & Border Prot.,

18     797 F. Supp. 2d 375 (S.D.N.Y. 2011)....................................................................................... 19

19   Frontier Found. v. CIA,

20     2013 WL 5443048 (N.D. Cal. 2013) .......................................................................................... 6

21   Frontier Found. v. DOJ,

22     739 F.3d 1 (D.C. Cir. 2014) ...................................................................................................... 31

23   Frontier Found. v. DOJ,

24     2016 WL 7406429 (N.D. Cal. 2016) .......................................................................................... 6
     Hamdan v. DOJ,
25
       797 F.3d 759 (9th Cir. 2015) ............................................................................................. passim
26
27
28                                                                      iii
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
              Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 5 of 41




1    Knight First Amendment Inst. at Columbia Univ. v. DHS,
2      407 F. Supp. 3d 334 (S.D.N.Y. 2019)................................................................................. 16, 27
3    KXTV, LLC v. USCIS,
4      2020 WL 1082779 (E.D. Cal. Mar. 6, 2020) .............................................................................. 6
5    Lahr v. NTSB,

6      569 F.3d 964 (9th Cir. 2009) .................................................................................................... 32

7    Nat’l Immigr. L. Ctr. v. U.S. Immigr. & Customs Enf’t,

8      149632-PSG-MAN-X, 2015 WL 12684437 (C.D. Cal. Dec. 11, 2015)..................................... 4

9    N.Y. Times Co. v. DOJ,

10     282 F.Supp.3d 234 (D.D.C. 2017) ............................................................................................ 30

11   N.Y. Times Co. v. DOJ,

12     806 F.3d 682 (2d Cir. 2015)...................................................................................................... 31

13   Nat’l Sec. Archive v. CIA,

14     752 F.3d 460 (D.C. Cir. 2014) ............................................................................................ 26, 27

15   Nat’l Wildlife Fed’n v. U.S. Forest Serv.,

16     861 F.2d 1114 (9th Cir. 1988) ............................................................................................ 25, 26

17   NLRB v. Sears, Roebuck & Co.,

18     421 U.S. 132 (1975) ........................................................................................................... passim

19   Rosenfeld v. DOJ,

20     57 F.3d 803 (9th Cir. 1995) ........................................................................................................ 3

21   Sack v. DOD,

22     823 F.3d 687 (D.C. Cir. 2016) ................................................................................................ 4, 7

23   Schlefer v. United States,

24     702 F.2d 233 (D.C. Cir. 1983) .................................................................................................. 31
     Schwartz v. DEA,
25
       2016 WL 154089 (E.D.N.Y. 2016)............................................................................................. 6
26
27
28                                                                    iv
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
                Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 6 of 41




1    Shapiro v. DOJ,
2       No. 12-CV-313 (BAH), 2020 WL 3615511 (D.D.C. July 2, 2020), reconsideration denied,
3       No. 12-CV-313 (BAH), 2020 WL 5970640 (D.D.C. Oct. 8, 2020) ........................................... 4
4    Sheridan v. OPM,
5       278 F. Supp. 3d 11 (D.D.C. 2017) .............................................................................. 5, 7, 15, 27

6    Tax Analysts v. IRS,

7       117 F.3d 607 (D.C. Cir. 1997) .................................................................................................. 31

8    U.S. Fish & Wildlife Serv. v. Sierra Club,

9       141 S. Ct. 777 (2021) .......................................................................................................... 26, 27

10   Statutes
11   5 U.S.C.§ 552(b)(7)(E) ................................................................................................................... 6
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                        v
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
               Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 7 of 41




1                                               INTRODUCTION
2           Defendant Department of Homeland Security (“DHS” or “Defendant”) respectfully
3    submits this reply in further support of its motion for summary judgment with respect to the
4    searches and withholdings of CBP, ICE, and USCIS and in opposition to Plaintiffs’ cross-
5    motion.
6           Plaintiffs’ challenges to Defendant’s withholdings under FOIA Exemptions 5 and 7(E)
7    rest on mischaracterizations and misapplication of case law and fail to counter the justifications
8    offered in Defendant’s declarations and Vaughn indexes. Those documents detail the specific
9    types of information withheld and logically and plausibly demonstrate that such information falls
10   within the scope of the cited exemptions. Underlining Defendant’s continued good faith efforts

11   to release as much information as possible, after reviewing Plaintiffs’ filing, the relevant DHS

12   components also reassessed the challenged withholdings to determine whether any additional

13   releases could be made. USCIS, ICE, and CBP have now reprocessed certain records and

14   produced those less-redacted records to Plaintiffs, mooting some of Plaintiffs’ challenges.

15          In addition, Plaintiffs’ objections to certain of CBP’s original withholdings under

16   Exemption 4 are based on redactions that were lifted before summary judgment briefing

17   commenced. Reprocessed versions of the records at issue were provided to Plaintiffs in

18   December 2020, prior to the pending cross-motions. Because CBP already released the

19   information that Plaintiffs claim was improperly withheld, Plaintiffs’ Exemption 4 arguments are

20   meritless.

21          To the extent Plaintiffs challenge the general adequacy of CBP’s declarations and

22   Vaughn index, their argument is also meritless. CBP’s Vaughn index, along with its declarations,

23   include detailed descriptions of the types of information withheld under each invoked

24   Exemption. No legal precedent supports Plaintiffs’ suggestion that CBP was required to provide

25   a sentence-by-sentence, redaction-by-redaction accounting of the withheld information. Nor does

26   any governing precedent support Plaintiffs’ contention that CBP’s Vaughn index was required to

27   include an even greater level of detail.

28                                                    1
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
             Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 8 of 41




1            Plaintiffs’ challenge to ICE’s search rests on a misunderstanding of the duties of different
2    ICE offices and Plaintiffs’ unsupported surmise that ICE was not thorough enough in conducting
3    its search. As set forth in ICE’s original declaration, ICE identified all offices reasonably likely
4    to possess responsive records, and personnel within those offices further targeted the search
5    based on the content of Plaintiffs’ request and their knowledge of the records and records

6    systems at issue. Plaintiffs identify no basis for the Court to question the good faith or veracity of

7    ICE’s declarant. Regardless, as further explained in ICE’s supplemental declaration, the

8    divisions of ICE’s Office of Enforcement and Removal Operations that appear to be the primary

9    focus of Plaintiffs’ challenge were not likely to possess responsive records.

10           As set forth in the stipulation of the parties filed earlier this week, the parties have agreed

11   that briefing on and resolution of Plaintiffs’ challenge to CBP’s search may be suspended until

12   CBP has completed the supplemental search described in the stipulation and produced any non-

13   exempt responsive materials. Thus, the adequacy of CBP’s search is not before the Court at this

14   time.

15           Accordingly, the Court should grant DHS’s motion for summary judgment with respect

16   to CBP, ICE, and USCIS and deny Plaintiffs’ cross-motion.

17                                              ARGUMENT

18           I.     CBP, ICE, and USCIS Properly Withheld Information under FOIA
                    Exemption 7(E).
19
             Plaintiffs’ challenges to Defendant’s withholdings under FOIA Exemption 7(E) ignore
20
     statutorily defined elements of the exemption and rely on mischaracterizations and
21   misapplication of FOIA case law.
22           First, Plaintiffs largely ignore two of the three categories of information that Exemption
23   7(E) protects from disclosure. The exemption covers not only law enforcement “techniques,” but
24   also law enforcement “procedures” and “guidelines.” As the Second Circuit explained in a case
25   repeatedly cited by Plaintiffs, “[t]he phrase ‘techniques and procedures’ . . . refers to how law
26   enforcement officials go about investigating a crime.” Allard K. Lowenstein Int’l Hum. Rts.
27
28                                                      2
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
             Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 9 of 41




1    Project v. Dep't of Homeland Sec., 626 F.3d 678, 682 (2d Cir. 2010). A “technique” is “a
2    technical method of accomplishing a desired aim,” while a “procedure” is “a particular way of
3    doing or of going about the accomplishment of something.” Id. (quoting Webster’s Third New
4    International Dictionary (1986)). A “guideline,” in turn, is “an indication or outline of future
5    policy or conduct.” Id. (quoting Webster’s Third New International Dictionary); see also, e.g.,

6    Anguiano v. U.S. Immigr. & Customs Enf’t, 356 F. Supp. 3d 917, 923-24 (N.D. Cal. 2018) (“As

7    used in Exemption 7(E), ‘guidelines’ refer to how the agency prioritizes its investigative

8    resources, while ‘techniques and procedures’ cover ‘how law enforcement officials go about

9    investigating a crime.’” (citations omitted)). Plaintiffs pay scant attention to the fact that the

10   exemption references both techniques and procedures, and they largely ignore the justifications

11   for Defendant’s 7(E) withholdings that are based on protection of law enforcement guidelines.

12           Plaintiffs’ suggestion that information falls outside the scope of Exemption 7(E) if it does

13   not describe “technical, unique, or specialized methods,” Pls. Opp. & Cross-Motion (“Opp.”) at

14   11; see also id. at 8, 10, 13, 15, 16, is not supported by any controlling precedent. The sole Ninth

15   Circuit case cited by Plaintiffs does not even hint at such a narrow rule, but rather identifies

16   “records that provide a ‘detailed, technical analysis of the techniques and procedures used to

17   conduct law enforcement investigations’” as one category of information that may be protected

18   by Exemption 7(E) even if the techniques or procedures at issue are generally known to the

19   public. ACLU of N. Cal. v. DOJ, 880 F.3d 473, 491 (9th Cir. 2018) (citation omitted).

20           Moreover, as Plaintiffs concede, Opp. at 8, with respect to “techniques” specifically,

21   Exemption 7(E) “protects specific means by which an agency uses a technique, where the

22   general technique is known, but the specific means of employing that technique are not.” ECF

23   No. 39 at 16-17 (citing Hamdan v. DOJ, 797 F.3d 759, 777-78 (9th Cir. 2015), and Rosenfeld v.

24   DOJ, 57 F.3d 803, 815 (9th Cir. 1995)). Indeed, in Hamdan, the Ninth Circuit identified
     information regarding the “specific means” of using a known technique and information
25
     comprising “detailed, technical analysis” of known techniques or procedures as separate
26
     examples of information within the scope of the Exemption. In that case, the court held that the
27
28                                                      3
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 10 of 41




1    agency had properly withheld information that the agency’s affidavits merely described as
2    “techniques and procedures related to surveillance and credit searches,” on the basis that the
3    affiant stated that the records would “reveal techniques that, if known, could enable criminals to
4    educate themselves about law enforcement methods used to locate and apprehend persons.”
5    Hamdan, 797 F.3d at 777-78.

6           As one court recently summarized, “Exemption 7(E) applies even when the identity of

7    the techniques has been disclosed or are generally known, but the manner and circumstances of

8    the techniques are not generally known, or the disclosure of additional details could reduce their

9    effectiveness.” KXTV, LLC v. USCIS, No. 2:19-CV-00415 (JAM) (CKD), 2020 WL 1082779, at

10   *7 (E.D. Cal. Mar. 6, 2020) (citing Bowen v. U.S. Food & Drug Admin., 925 F.2d 1225, 1228-29

11   (9th Cir. 1991)). Applying this principle, courts have found a wide range of information

12   protected under Exemption 7(E). See, e.g., Sack v. DOD, 823 F.3d 687, 694 (D.C. Cir. 2016)

13   (finding proper withholding of reports that detailed “whether a particular agency’s polygraph

14   procedures and techniques are effective” and identified “strengths and weaknesses of particular

15   polygraph programs”); Shapiro v. DOJ, No. 12-CV-313 (BAH), 2020 WL 3615511, at *40

16   (D.D.C. July 2, 2020), reconsideration denied, No. 12-CV-313 (BAH), 2020 WL 5970640

17   (D.D.C. Oct. 8, 2020) (upholding FBI’s withholding of identities of surveillance targets, because

18   revealing “identities of these targets could . . . reveal the FBI’s procedure or technique for

19   selecting specific surveillance methods and begin to unveil, in mosaic-like fashion, the FBI's

20   surveillance playbook”); Nat’l Immigr. Law Ctr. v. U.S. Immigr. & Customs Enf’t, No. CV-

21   149632-PSG-MAN-X, 2015 WL 12684437, at *13 (C.D. Cal. Dec. 11, 2015) (upholding

22   agency’s withholding of “information a law enforcement agent must provide to obtain a DMV

23   photo, and the information the DMV retains”); Elec. Frontier Found. v. DHS, No. C 12-5580

24   PJH, 2014 WL 1320234, at *4 (N.D. Cal. Mar. 31, 2014) (finding proper the withholding of
     location of CBP’s drone operations, and noting that “if the targets of drone operations knew
25
     where the operations were likely to be conducted, they could avoid those areas and increase the
26
     likelihood of evading detection”). Contrary to Plaintiffs’ suggestion, Opp. at 11, the details that
27
28                                                     4
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 11 of 41




1    may be redacted under Exemption 7(E) are not limited to words and phrases that themselves
2    “constitute” techniques, procedures, or guidelines. See, e.g., Sheridan v. OPM, 278 F. Supp. 3d
3    11, 19 (D.D.C. 2017) (noting that the requirement that disclosure would reveal law enforcement
4    techniques or procedures “is met, inter alia, where a record would disclose details about a law
5    enforcement technique or procedure itself, . . . or would disclose information regarding ‘when ...

6    agencies are likely to employ’ certain techniques or procedures” and “is also satisfied if the

7    record would disclose assessments about whether certain techniques or procedures ‘are

8    effective’” (internal citations omitted)).

9           Second, and relatedly, several of Plaintiffs’ challenges rest on an incorrect and overbroad

10   reading of cases holding that Exemption 7(E) does not protect information that would merely

11   disclose that a known law enforcement technique was applied in a “specific context.” See Opp. at

12   8, 10, 11, 13, 15. This carve-out addresses situations in which the agency is withholding

13   information that would merely disclose the application of a known law enforcement technique to

14   “particular facts.” ACLU, 880 F.3d at 491. According to this principle, an agency could not

15   invoke Exemption 7(E) to protect, for example, the mere fact that a known technique was used to

16   investigate a particular individual, or to surveil a particular place. See Hamdan, 797 F.3d at 778;

17   see also id. at 777 (explaining that the problem for the government in Rosenfeld was that the

18   government had argued that the redacted information concerned “the specific application” of a

19   technique—a pretext phone call—“because it used ‘the identity of a particular individual, Mario

20   Savio, as the pretext’” (emphasis added)). Merely disclosing that a known technique or

21   procedure was used in one particular instance, or was applied to “particular facts,” is

22   substantively different from disclosing that the agency uses the technique or procedure in a

23   certain category of cases, that the agency deploys the procedure within certain geographic

24   regions, or that the procedure is deployed by particular agency units.
            Third, Plaintiffs incorrectly suggest that courts have adopted a rule that categorically
25
     excludes certain law enforcement-related information from the scope of Exemption 7(E). For
26
     example, Plaintiffs mistakenly suggest that the identities of particular agency offices or units and
27
28                                                    5
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 12 of 41




1    the “locations subject to” particular “law enforcement programs” are categorically excluded from
2    protection under Exemption 7(E). See Opp. at 10, 14, 16. But none of the cases cited by Plaintiffs
3    set forth such a rule. Rather, courts merely held that the defendant agencies had not adequately
4    demonstrated that withholding of information was necessary to prevent disclosure of law
5    enforcement techniques, procedures, or guidelines in those instances. See, e.g., ACLU v. FBI,

6    2013 WL 3346845, at *9 (N.D. Cal. 2013) (finding that the FBI had “not sufficiently met its

7    burden in this case”); Elec. Frontier Found. v. CIA, 2013 WL 5443048, at *23 (N.D. Cal. 2013)

8    (finding that FBI’s declaration lacked “sufficient specificity”). One cited case, moreover, did not

9    even involve the withholding of individual units or offices within an agency, but rather the

10   identities of the agencies themselves. See Elec. Frontier Found. v. DOJ, 2016 WL 7406429, at

11   *18 (N.D. Cal. 2016).

12          Fourth, Plaintiffs’ suggestion that Exemption 7(E) does not protect law enforcement

13   information that contains “rules” or “policy,” Opp. at 8-9, is contradicted by the plain language

14   of FOIA, unsupported by the case law, and illogical. Indeed, Exemption 7(E) explicitly

15   encompasses law enforcement “guidelines.” 5 U.S.C.§ 552(b)(7)(E). Plaintiffs’ citation to NLRB

16   v. Sears, Roebuck & Co., 421 U.S. 132, 153 (1975) is misplaced: that case concerned Exemption

17   5 and the deliberative process privilege, not Exemption 7(E)’s protection of law enforcement

18   information. See id. at 150-53.

19          Fifth, Plaintiffs’ assertion that Exemption 7(E) does not protect information regarding the

20   “limitations” of a particular law enforcement technique or procedure, Opp. at 9, is incorrect.

21   Indeed, neither of the two opinions cited by Plaintiffs on this point included any such holding.

22   See ECF No. 39 at 19 (addressing withholding of the fact of whether FBI lacked certain broad

23   capabilities, not the limitations or other details of a particular law enforcement technique or

24   procedure); Schwartz v. DEA, 2016 WL 154089, at *15 (E.D.N.Y. 2016) (suggesting that it was
     “not clear” whether Exemption 7(E) covered “limitations,” but assuming that it does and
25
     concluding that agency had not demonstrated that disclosure of withheld information would
26
     reveal such limitations). Indeed, assessment of whether a law enforcement technique is
27
28                                                    6
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 13 of 41




1    “effective,” for instance, is information that falls squarely within the scope of Exemption 7(E).
2    See Sheridan, 278 F. Supp 3d at 19 (quoting Sack v. DOD, 823 F.3d 687, 694 (D.C. Cir. 2016)).
3           Plaintiffs’ challenges to the DHS components’ individual withholdings under Exemption
4    7(E) do not refute the government’s logical and plausible explanations for the redactions.
5           A. The Challenged Exemption 7(E) Withholdings by CBP Were Proper

6           Policy and Operational Use of Social Media. Plaintiffs’ challenge to CBP’s 7(E)

7    withholdings in the document titled “Policy on Operational Use of Social Media,” CBP 125-36,

8    rests largely on the false legal premises addressed above. Further, Plaintiffs’ assertion that the

9    information withheld merely consists of “high-level policy rules,” Opp. at 8, is pure supposition,

10   and does not counter the justification offered in CBP’s Vaughn index and declaration. As CBP

11   explained, the redacted information consists of “[d]escriptions of the scope and investigatory

12   focus of CBP’s operational use of social media,” “[d]escriptions of specific law enforcement

13   techniques and the types of analysis that CBP does or does not utilize when using publicly

14   available social media information,” and “[d]escriptions of criteria for utilizing particular law

15   enforcement techniques, which could reveal the degree to which certain such techniques are

16   available.” Howard Decl., Ex. A at 28. Contrary to Plaintiffs’ assertion, Opp. at 9, this

17   explanation is not “boilerplate.” In justifying its withholdings, an agency “need only disclose

18   what it can without ‘thwarting the claimed exemption’s purpose,’” Hamdan, 797 F.3d at 775

19   (citation omitted), and the agency thus is not required to provide a level of detail that “would

20   compromise the very techniques the government is trying to keep secret,” id. at 777. Here, CBP

21   identified three distinct categories of information withheld under Exemption 7(E), and Plaintiffs

22   offer no argument that these categories of information fall outside the scope of the exemption.

23          “Issue papers and summaries.” Plaintiffs’ arguments with respect to the 7(E)

24   withholdings in what they term “issue papers and summaries” (CBP 1-22), are equally infirm.
     See Opp. at 9-10. As an initial matter, Plaintiffs fail to counter CBP’s showing that the withheld
25
     information was compiled for law enforcement purposes. “There is no ‘one-size-fits-all’ test for
26
     the required demonstration.” ACLU v. FBI, 881 F.3d 776, 781 (9th Cir. 2018). Here, redacted
27
28                                                     7
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 14 of 41




1    information comprises details like descriptions of the “scope and investigatory focus of CBP’s
2    operational use of social media” and descriptions of “specific law enforcement techniques and
3    types of analysis that CBP does or does not utilize when using publicly available social media
4    information.” Howard Decl., Ex. A at 2-3. Such information clearly intersects with CBP’s “law
5    enforcement mission to secure the border of the United States.” Howard Decl. ¶ 42. In any case,

6    to avoid any doubt on this point, CBP has confirmed in a supplemental declaration that the

7    information at issue “was created and used by CBP in its law enforcement mission to secure the

8    border of the United States through the operational use of social media.” Supplemental

9    Declaration of Patrick Howard (“Suppl. Howard Decl.”) ¶ 5.

10           Plaintiffs point to no information that calls into question the veracity of this explanation.

11   Plaintiffs cite no legal precedent supporting their suggestion that documents that include

12   “background information and talking points” or that “appear oriented toward justifying [a law

13   enforcement program] to external audiences or high-level policy officials,” Opp. at 9-10, cannot

14   contain information compiled for law-enforcement purposes. And Plaintiffs identify no facts in

15   tension with the conclusion that there is a rational nexus between the withheld information and

16   CBP’s law enforcement duties.

17          CBP’s description of the withheld information also places it comfortably within the scope

18   of Exemption 7(E). See Howard Decl., Ex. A at 1-10; see also Suppl. Howard Decl. ¶ 8

19   (explaining that the documents at issue describe “the efficacy of, and contain information

20   regarding, specialized techniques and procedures related to CBP’s operational use of social

21   media” and that their purpose was “to aid CBP decisionmakers regarding the development of

22   policy, the allocations of resources, and the implementation of procedures and techniques

23   relating to CBP’s law enforcement mission”). Plaintiffs have offered no basis to challenge the

24   accuracy of this description. Plaintiffs’ arguments for why the withheld information is non-
     exempt rest on the false legal premises that only “specialized, calculated, or detailed technical
25
     information” is protected by Exemption 7(E), that particular details are categorically excluded
26
     from the scope of the Exemption, see supra at 3-6, and on Plaintiffs’ unsupported assertion that
27
28                                                    8
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 15 of 41




1    the redacted information consists merely of “high-level summaries,” Opp. at 10. That the
2    information withheld may relate to programs or procedures that are publicly known, Opp. at 10,
3    is immaterial, since CBP’s withholdings are limited to details regarding such programs and
4    procedures that are not generally known to the public. See Suppl. Howard Decl. ¶ 9.
5           Privacy Threshold Analyses. Plaintiffs’ challenge to CBP’s 7(E) withholdings in the

6    Privacy Threshold Analyses (“PTAs”) rests largely on Plaintiffs’ speculation that the information

7    withheld is already available in the public sphere. See Opp. at 10-11. But neither Plaintiffs’

8    observation that “PTAs are often precursors to publicly available privacy impact assessments,”

9    Opp. at 10, nor Plaintiffs’ contention that the withheld information “reflects the application of

10   well-known techniques to the specific contexts described in the PTAs,” Opp. at 11, demonstrate

11   that the specific information redacted in the documents at issue is already generally known to the

12   public. Indeed, as CBP confirms in its supplemental declaration, the withheld information is non-

13   public. Suppl. Howard Decl. ¶ 10. Plaintiffs provide no basis to conclude that these

14   representations are false or made in bad faith. Plaintiffs’ speculation that the withheld

15   information in the PTAs duplicates information in publicly available Privacy Impact

16   Assessments (“PIAs”), Opp. at 10-11, is unfounded. See Suppl. Howard Decl. ¶ 10. In fact, the

17   information in the PTAs is “substantially more detailed than the information in the publicly

18   available PIAs,” and includes “non-public descriptions of sensitive law enforcement techniques

19   and procedures.” Id.

20          Plaintiffs’ remaining arguments rest on the false legal premise that agencies can only

21   withhold non-public details regarding known techniques and procedures if they consist of

22   “technical” information, see supra at 3-4; an incorrect and overbroad application of the principle

23   that Exemption 7(E) does not protect information that merely discloses the application of a

24   known technique in a “specific context,” see supra at 4; and their assertion that certain details—
     here, purportedly, “data retention periods,” “names of contractors,” and “project names and
25
     offices”—are categorically excluded from protection under Exemption 7(E). Opp. at 11. As
26
     explained above, Plaintiffs’ suggestion that details such as “project names and offices” are
27
28                                                     9
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 16 of 41




1    categorically excluded from protection under Exemption 7(E) is unsupported. See supra at 5-6.
2    However, Plaintiffs’ argument is also based on an inaccurate description of the withheld
3    categories of information. CBP’s redactions did not include “names of contractors,” but rather
4    protected names and descriptions of specific technical tools with unique capabilities used by
5    CBP to review and analyze social media for law enforcement purposes. Suppl. Howard Decl.

6    ¶ 10. CBP in one document withheld the name of a tool’s developer, which is similar to, closely

7    associated with, and would tend to reveal the capabilities of the specialized tool used by CBP. Id.

8           To the extent CBP withheld information that could be described as “project names and

9    offices,” such redactions were likewise used to protect non-public information about law

10   enforcement techniques, procedures, and guidelines, as explained by CBP’s declarant. See

11   Howard Decl. ¶¶ 48-49, 51. For example, “[d]isclosure of particular organizational units or third

12   party agencies that utilize specific techniques or are involved in a given investigative effort

13   would risk disclosing the investigative focus of CBP’s law enforcement activities.” Id. ¶ 49.

14   Further, “information regarding procedures utilized by particular locations or offices . . . may

15   lead illicit actors to target locations where they may face a decreased risk of detection (a practice

16   known as ‘port shopping’) or to focus their unlawful efforts where they perceive a lower

17   likelihood of exposure,” thus risking circumvention of the law. Id. ¶ 51. To the extent Plaintiffs

18   challenge the withholding of “data retention periods,” CBP has reprocessed the relevant PTA

19   without those redactions, mooting that issue. Suppl. Howard Decl. ¶ 10.

20          Finally, contrary to Plaintiffs’ suggestion, Opp. at 11, to the extent CBP withheld

21   information that would disclose non-public details of law enforcement techniques and

22   procedures (versus guidelines), it was not required to make a showing that disclosure would “risk

23   circumvention of the law.” See Hamdan, 797 F.3d at 778. Regardless, CBP has explained that

24   disclosure of the information at issue would reveal sensitive non-public details about CBP’s law
     enforcement activities, and “permit bad actors to develop countermeasures, avoid detection, and
25
     frustrate CBP’s ability to detect illicit activity and enforce the law.” Suppl. Howard Decl. ¶ 10.
26
27
28                                                    10
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 17 of 41




1           Social Media Operational Use Templates. Plaintiffs’ challenge to 7(E) withholdings in
2    Social Media Operational Use Templates (“SMOUTs”) again rests on speculation—here, that
3    CBP merely withheld “basic descriptive information.” Opp. at 11. In fact, the SMOUTs “discuss
4    the specific circumstances in which CBP may use certain law enforcement techniques relating to
5    the operational use of social media.” Suppl. Howard Decl. ¶ 11. Further, Plaintiffs’ suggestion

6    that non-public information about CBP’s law enforcement techniques must fall outside the

7    sphere of Exemption 7(E) to the extent it reflects CBP “rules” or “policy” regarding operational

8    use of such techniques, 11-12, is at odds with the plain language of FOIA and unsupported by

9    any precedent. See supra at 6.

10          Plaintiffs’ contention that CBP’s justifications for these withholdings are merely

11   “generalized, boilerplate language” and do not satisfy CBP’s burden, Opp. at 12, are without

12   basis. CBP detailed several distinct categories of law enforcement information withheld in these

13   documents, including, for example, “[d]escriptions of the scope and investigatory focus of CBP’s

14   operational use of social media” and “[d]escriptions of specific types of information CBP intends

15   to access, and how it intends to utilize such information in conducting particular law

16   enforcement functions.” Howard Decl., Ex. A at 33-34. In its supplemental declaration, CBP has

17   further explained that the withheld information “when combined with other information released

18   [under FOIA] or that is otherwise publicly available, could reveal sensitive details about the

19   specific technique employed in particular kinds of circumstances.” Suppl. Howard Decl. ¶ 11. By

20   revealing “the types of illicit activities or the circumstances in which CBP is likely to use certain

21   techniques,” disclosure “would permit bad actors to understand how CBP conducts” particular

22   law enforcement activities, risking circumvention of the law. Id. These descriptions explain why

23   the withheld information falls within the scope of the exemption without revealing details that

24   “would compromise the very techniques the government is trying to keep secret.” Hamdan, 797
     F.3d at 778.
25
             Contract documents. Plaintiffs’ challenge to the 7(E) withholdings in CBP 197-249 rests
26
     on speculation that the information duplicates information that CBP has made public in other
27
28                                                    11
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 18 of 41




1    contexts. Opp. at 12. But Plaintiffs’ speculation is unsupported, and, as CBP’s supplemental
2    declaration confirms, incorrect. Suppl. Howard Decl. ¶ 12. Plaintiffs’ bald assertion that
3    information cannot be withheld pursuant to 7(E) unless the redacted word or phrase itself
4    “constitute[s] a . . . technique or procedure,” Opp. at 12, is likewise contradicted by the plain
5    language of FOIA and unsupported by any precedent, as explained above. See supra at 5. As

6    CBP explains, disclosure of the withheld information “would indicate the scope, specific type,

7    and extent of CBP’s operational use of social media in a certain field.” Suppl. Howard Decl.

8    ¶ 12. Such information “demonstrates CBP’s technical capabilities and potential limitations,”

9    and the agency thus has a legitimate law enforcement interest in protecting it from disclosure. Id.

10          B. The Challenged Exemption 7(E) Withholdings by ICE Were Proper.

11          “Program summaries.” Plaintiffs’ contention that a particular memorandum (bates-

12   stamped 1347-49) has already been released by ICE based on an order in another case, Opp. at

13   12, is incorrect. The case is now on appeal and the order of disclosure has been stayed pending

14   appeal. See Order Granting Stay, Knight First Amendment Inst. v. DHS, No. 17-cv-7572 (ALC),

15   (S.D.N.Y. 2019), ECF No. 170. Further, Plaintiffs’ suggestion that the withheld information

16   merely “pertains to administrative and budget issues” and, contrary to ICE’s declaration, would

17   not reveal “challenges particular law enforcement programs have in implementation,” Opp. at

18   12, is pure speculation. Plaintiffs identify no basis to question the veracity y of ICE’s description

19   of the withheld material.

20          Plaintiffs’ challenge to ICE’s 7(E) redactions in the document titled “Visa Lifestyle

21   Initiative Summary,” ICE 1680-1681, consists of speculation that the withheld information is

22   already public, Opp. at 12-13, and a reassertion of Plaintiffs’ overbroad and incorrect

23   interpretation of the principle that information that merely describes the application of a known

24   technique to particular facts does not fall within the scope of Exemption 7(E). See supra at 5.
            Plaintiffs’ challenge to the documents bates-stamped 1812-1813 and 1818-26 again rests
25
     largely on unsupported speculation that the redacted information is already publicly known. Opp.
26
     at 13. The fact that some information about a program is publicly available does not affect the
27
28                                                    12
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 19 of 41




1    validity of ICE’s withholding of additional, non-public details, as have been redacted here. See
2    Supplemental Declaration of Fernando Pineiro (“Suppl. Pineiro Decl.”) ¶¶ 6-7. Plaintiffs’
3    suggestion that the unredacted material “implies a broader description of the program,” devoid of
4    sensitive, non-public details, Opp. at 13, is again pure speculation, and does not contradict ICE’s
5    explanation of the withholdings. Nor have Plaintiffs’ offered any basis to question the good faith

6    of ICE’s declarant’s affirmation that all reasonably segregable material has been released. See

7    Pineiro Decl. ¶¶ 51-53; Suppl. Pineiro Decl. ¶ 13.

8           Plaintiffs’ suggestion that the information withheld in documents bates-stamped 921 and

9    1017 was not compiled for law enforcement purposes, Opp. at 13-14, is unfounded. As ICE’s

10   declarant explains, the withheld information consists of overseas posts that “were selected to

11   complement existing [Homeland Security Investigations] screening efforts in response to

12   national security threats and global acts of terrorism perpetrated in those countries.” Suppl.

13   Pineiro Decl. ¶ 8; see also id. ¶ 7. This is more than sufficient to demonstrate a rational nexus

14   between the information at issue and ICE’s law enforcement mission.

15          Plaintiffs’ contention that details of “locations” cannot be covered by Exemption 7(E) is,

16   as discussed above, legally unsupported and misconstrues the case law. See supra at 5-6. Finally,

17   to the extent the redacted information concerns law enforcement guidelines, ICE has also

18   demonstrated that release would risk circumvention of the law. See Suppl. Pineiro Decl. ¶¶ 7-8.

19   Plaintiffs suggest that there can be no such risk because “the monitoring of applicants from [the

20   specified issuing posts] is only ‘part’ of ICE’s social media surveillance program.” Opp. at 14.

21   This argument is illogical: definitively revealing particular overseas posts where a particular law

22   enforcement program is active not only could undermine the effectiveness of the law

23   enforcement efforts at those posts, but also, by process of elimination, would reveal the countries

24   or areas where the program at issue is not employed. Suppl. Pineiro Decl. ¶ 8.
            Plaintiffs’ challenge to the 7(E) withholdings in the PowerPoint presentation bates-
25
     stamped 432-448 again rests on the false legal premises that that redacted words and phrases
26
     must themselves “constitute” law enforcement techniques or procedures, and that any details
27
28                                                    13
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 20 of 41




1    about the particulars of an agency’s use of a known law enforcement technique are merely the
2    “application” of the technique to “specific contexts.” Opp. at 15. As explained above, see supra
3    at 5, these assumptions are legally unsupported. Further, as ICE’s declarant explains, the
4    withheld details of ways ICE is able to identify potential groups that pose a threat to national
5    security—the identifiers shown in the PowerPoint—are not known to the public. Suppl. Pineiro

6    Decl. ¶ 9.

7           Plaintiffs’ contention that ICE’s Vaughn index provides an inadequate “generic”

8    description of the redacted content, Opp. at 15, is also unsupported. The Vaughn index explains

9    that the document was partially redacted in order to protect “tactics using open source research

10   for locating and researching law enforcement suspects, what data points are used and exploited,

11   screen shots of how databases should be researched, and other investigative steps.” Pineiro Decl.,

12   Ex. A, at 8. Plaintiffs do not offer any argument that these categories of information fall outside

13   the scope of Exemption 7(E). Moreover, Plaintiffs’ suggestion that release of the withheld

14   information would not risk circumvention of the law because the image guide at issue “is not a

15   comprehensive list of all the symbols that might be encountered during [open-source] analysis,”

16   Opp. at 15, is illogical. Revealing the withheld information would alert individuals to ICE’s

17   guidance regarding specific identifiers that may trigger law enforcement scrutiny, and allow

18   them to avoid detection or use the identifiers in ways that would mislead law enforcement

19   operations. Suppl. Pineiro Decl. ¶ 9. The fact that law enforcement personnel might also take an

20   interest in symbols or images beyond those addressed in the document does not affect that

21   calculus.

22          Plaintiffs also illogically contend that disclosure of information on the slide labeled

23   “Terrorists” would not risk circumvention of the law. Opp. at 15. Plaintiffs suggest that there is

24   no such risk because the guide at issue “includes groups currently designated on US terrorist
     lists” as well as “some lesser known terrorist groups,” and therefore “cannot be interpreted as an
25
     actual roadmap of HSI’s investigative priorities.” Opp. at 15. Plaintiffs offer no further
26
27
28                                                    14
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 21 of 41




1    explanation for this bald, conclusory statement, simply hinting that the word “includes”
2    somehow prevents the document from describing investigative priorities. Id. at 15.
3           C. The Challenged Exemption 7(E) Withholdings by USCIS Were Proper.
4           USCIS 443-44, 1954-55, 2031-32. As an initial matter, upon further review, USCIS has
5    lifted the 7(E) redactions on the pages bates-stamped 1954-55 and 2031-32. Accordingly,

6    Plaintiffs’ arguments with respect to those pages are now moot.

7           With respect to the memorandum bates-stamped 443-44, Plaintiffs contend that the

8    document “describ[es] social media collection programs at the highest level of generality.” Opp.

9    at 15. They effectively argue that the “generality” of the unredacted portions of this document

10   and the fact that the document “pertain[s] to” programs that are publicly known preclude the

11   withheld information from falling within the scope of Exemption 7(E). This suggestion is legally

12   and factually baseless. USCIS’s Vaughn index describes in detail the nature of the withheld

13   information. As USCIS explains, the information withheld under (b)(7)(E) includes:

14          a summary of [certain social media vetting] pilots taking place, the countries and
            application types that were part of the screening efforts and the time period that
15          those screening efforts took place, coordination information regarding other law
            enforcement agencies that were working with USCIS on its social media vetting
16          process, and the current outstanding decisions to be made for future expansion of
17          the agency’s use of social media screening.
     White Decl., Ex. F at 83. Plaintiffs point to no information indicating that these details are
18
     already generally known to the public.
19
            Nor do Plaintiffs identify legal authority supporting their contention that the types of
20
     information withheld are excluded from the protection of Exemption 7(E). Indeed, no case cited
21
     by Plaintiffs stands for the proposition that, for instance, “coordination information regarding
22
     other law enforcement agencies” cannot be protected by Exemption 7(E). In the case they cite,
23
     ACLU of Washington v. DOJ, 2011 WL 1900140, at *2 (W.D. Wash. 2011), the court’s quibble
24
     was that the agency’s Vaughn was too conclusory, not that “information describing …
25
     coordination among federal agencies” is categorically excluded from Exemption 7(E). While
26
     Plaintiffs cite cases in which courts concluded that the government had not adequately justified
27
28                                                    15
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 22 of 41




1    the withholding of related sorts of information, Plaintiffs do not demonstrate that USCIS’s
2    explanation in this case is insufficient. As USCIS explains, the redacted content, “if disclosed,
3    would reveal the specific individuals that are likely to be subject to social media screening and
4    the methods used by the agency,” and would “put individuals on notice as to what information is
5    considered as part of the screening and vetting process, which areas and applicants will be

6    subject to screening, and the specific factors being considered by law enforcement during the

7    vetting process.” White Decl., Ex. F at 83. USCIS’s explanation thus establishes that the

8    redacted information falls within the scope of Exemption 7(E).

9           USCIS 1267-78, 2344-53. Plaintiffs’ argument with respect to the documents titled

10   “Draft Guidance for Use of Social Media in Field Operations Directorate Adjudications” and

11   “Guidance for Use of Social Media Refugee Adjudications by the USCIS’s Refugee Affairs

12   Division” rests on a handful of cases in which district courts concluded that agencies did not

13   adequately justify the withholding of information regarding questions asked during interviews or

14   examinations. Opp. at 16. To the extent those cases could be read to hold that, because individual

15   interviewees are aware of the particular questions they are asked during their interviews,

16   USCIS’s guidelines regarding interview questioning are generally known to the public, they are

17   unpersuasive.

18          In Knight, for example—now on appeal—the district court’s finding that specific

19   questions and screening techniques, used by USCIS to determine whether an immigration

20   applicant had terrorist ties, were not exempt rested on the court’s unsupported speculation about

21   the memories and activities of immigration applicants. See Knight First Amendment Inst. at

22   Columbia Univ. v. DHS, 407 F. Supp. 3d 334, 353 (S.D.N.Y. 2019), appeal filed, No. 20-3837

23   (2d Cir. Nov. 12, 2020). Specifically, the court assumed that the “applicants will remember and

24   report questions related to terrorism to other people,” and that, if applicants were to make such
     reports, they would effectively disclose to the general public the screening techniques described
25
     in the documents at issue. Id. In ACLU v. DHS, while the court concluded that the questions that
26
     CBP asked of certain Juvenile Referral Program applicants were not protected, it acknowledged
27
28                                                   16
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 23 of 41




1    that information regarding screening or interview questions could sometimes be properly
2    withheld under Exemption 7(E), distinguishing the questions at issue from questions that were
3    part of “methods used to ferret out fraud or terrorism from otherwise innocuous conduct.” ACLU
4    v. DHS, 243 F. Supp. 3d 393, 403 (S.D.N.Y. 2017). ACLU of Arizona, in turn, did not involve
5    guidelines for questioning interviewees or applicants, but rather the agency’s redaction of

6    “questions asked during traffic stops as reflected in the narratives.” ACLU of Ariz. v. DHS, 2017

7    WL 8895339, at *28 (D. Ariz. 2017). The magistrate judge recommended a finding that the

8    agency’s 7(E) withholding was unjustified because “[t]he records generally appear[ed] to include

9    unredacted instances of questions asked by agents and responses received” and the agency had

10   “pointed to no specific instance justifying application of Exemption 7(E) to questions asked

11   during traffic stops.” Id. Nowhere did the court suggest that law enforcement interview or

12   screening questions are categorically excluded from the protection of Exemption 7(E).

13          Here, USCIS’s declarations and Vaughn index amply demonstrate why disclosure of the

14   withheld information would reveal a variety of non-public details of law enforcement techniques,

15   procedures, or guidelines, and risk circumvention of the law. White Decl. ¶¶ 33-37 & Ex. F at

16   115, 287; Supplemental Declaration of Terri White (“Suppl. White Decl.”) ¶ 16. As relevant to

17   Plaintiffs’ challenge—which addresses only a subset of those details—USCIS withheld

18   information that would disclose “the specific questions that can be used by immigration officers

19   to question applicants to verify social media results as part of social media vetting.” Suppl.

20   White Decl. ¶ 17. As USCIS’s declarant explains, “public knowledge of how and when questions

21   are asked could enable aliens to conceal or misrepresent activities and associations that would

22   pose a national security or public safety concern.” Id. Such information falls comfortably within

23   the scope of Exemption 7(E). See, e.g., Asian Law Caucus v. DHS, No. 08-cv-842, 2008 WL

24   5047839, at *5 (N.D. Cal. Nov. 24, 2008) (finding that agency properly withheld question topics
     asked in screening known or suspected terrorists attempting to enter the United States); Am.
25
     Immigration Lawyers Ass’n v. DHS, 852 F. Supp. 2d 66, 77 (D.D.C. 2012) (concluding that
26
     USCIS properly withheld a “questionnaire . . . filled out by USCIS/ICE Site Inspectors,
27
28                                                    17
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 24 of 41




1    documenting their personal observations,” including “the actual questions asked onsite,” which
2    “provide[d] the foundation for any additional impromptu or follow-up questions that might later
3    be asked”). Plaintiffs’ suggestions to the contrary, Opp. at 16, are based on the false legal
4    premise that only “specialized” or “unique” law enforcement procedures fall within the scope of
5    the Exemption, see supra at 3-4, and the incorrect assumption that the withheld information is

6    already generally known to the public, see Suppl. White Decl. ¶ 16.

7           USCIS 277-88, 293-300, 301-18, 331-34, 335-38. Plaintiffs’ arguments with respect to

8    the documents they term “program summaries and reviews,” Opp. at 16-17, rest largely on false

9    legal premises addressed above, see supra at 2-7. Plaintiffs do not engage with USCIS’s

10   explanations for these withholdings, instead relying again on the unsupported assertion that

11   certain details are categorically excluded from the protection of Exemption 7(E). Opp. at 16.

12          Moreover, Plaintiffs’ assertion that some information about vendors’ provision of “social

13   media-surveillance technology to federal agencies” has already been made public, Opp. at 17,

14   fails to demonstrate that the specific information withheld by USCIS here is non-exempt. As

15   USCIS has affirmed in its supplemental declaration, all public information contained in these

16   documents has been segregated and released. Suppl. White Decl. ¶ 17. As the declarant explains,

17   the information withheld under 7(E) “includes nonpublic methods for conducting vetting and

18   screening of certain cases with a national security or public safety concern, the specific cases and

19   applicants that would be screened, and the challenges and limitations in the process.” Id. Further,

20   revealing such information about USCIS’s screening techniques, procedures, and guidelines

21   would risk circumvention of the law because it would provide an applicant with “a strong

22   incentive to falsify or misrepresent information,” which “could significantly impact the

23   effectiveness of [the relevant] screening and vetting procedures.” Id. Thus, the withheld

24   information falls comfortably within the scope of the Exemption.
            USCIS 1119-20. These material at issue on these pages is information in a spreadsheet
25
     that contains a report of social media screening, and the total number of cases identified as
26
     matching accounts filtered by key words, languages, and other search terms used to identify
27
28                                                    18
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 25 of 41




1    accounts that may contain information that indicates possible fraud, public safety, or national
2    security concerns. Suppl. White Decl. ¶ 18. To the extent Plaintiffs challenge USCIS’s
3    withholding, on page 1120, of a summary of the total accounts identified during a particular
4    search and the total accounts that contained derogatory information, those redactions have now
5    been lifted and Plaintiffs’ argument is moot. Id.

6           The remaining redactions protect a list of key words, acronyms, and filters used by

7    immigration officers to search social media profiles of applicants and the total number of profiles

8    located using those terms. Id. As USCIS’s declarant affirms in her supplemental declaration,

9    these details are non-public. Id. Plaintiffs’ suggestion that this is non-exempt “high-level

10   statistical information,” Opp. at 17, is unfounded. Indeed, the two district court cases cited by

11   Plaintiffs are inapposite. One involved data on a “total number of arrests,” Families for Freedom

12   v. U.S. Customs & Border Prot., 797 F. Supp. 2d 375, 391 (S.D.N.Y. 2011), and the other did

13   not involve a dispute about “statistical information” but rather whether CBP could justify its

14   withholding of “unique identifiers” in a certain data set on the basis that release of such

15   information would risk circumvention of the law, see Am. Immigr. Council v. U.S. Immigr. &

16   Custom Enf’t, 464 F. Supp. 3d 228, 243 (D.D.C. 2020).

17          Release of the details withheld by USCIS in this case, in contrast, would disclose details

18   of the methods used by immigration officers in social media screening, including the specific

19   words used to search social media information for indications of possible fraud, public safety, or

20   national security concerns. Suppl. White Decl. ¶ 18. It would also reveal guidelines for such

21   screening and risk circumvention of the law because it would put individuals on notice as to what

22   information is considered as part of the screening and vetting process, and what terms are

23   considered important factors during that process. Id.

24          USCIS 1541-42. USCIS has now lifted the majority of the 7(E) redactions on page 1541,
     and all of the 7(E) redactions on page 1542. Suppl. White Decl. ¶ 19. Accordingly, Plaintiffs’
25
     challenge to those withholdings are largely moot. The remaining information was properly
26
     withheld pursuant to Rule 7(E) because it consists of nonpublic details of techniques and
27
28                                                    19
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 26 of 41




1    procedures that are part of the operational use of social media to screen certain applicants,
2    including detailed information about the technological capabilities that USCIS is trying to
3    acquire to conduct such screening and the applicants who would be subject to the screening if
4    USCIS does acquire such capabilities. Id. If released, the information would reveal methods
5    currently used in the vetting process by law enforcements and immigration officers, the future

6    enhancements the agency is considering, and the types of applications that may be subject to

7    scrutiny. Id. Further, release of such information would put individuals on notice regarding

8    certain guidelines for such vetting and screening, which could cause them to avoid filing certain

9    benefit application types or to avoid revealing certain aspects of their biographic history, risking

10   circumvention of the law. Id. Plaintiffs’ speculation that the withheld information is already

11   publicly available, Opp. at 18, is unfounded. See Suppl. White Decl. ¶ 19.

12          USCIS 1878-1906. USCIS has now lifted many of the original 7(E) redactions on these

13   pages, largely mooting Plaintiffs’ arguments. Suppl. White Decl. ¶ 20. As USCIS’s declarant

14   explains in her supplemental declaration, the 7(E) redactions that remain protect non-public

15   details of methods for screening and vetting of certain cases that pose a national security or

16   public safety concern, and the particular factor(s) that trigger such concerns and the vetting

17   process. Id. The redactions also cover detailed instructions regarding what social media may or

18   may not be searched for various immigration benefit types, how the information collected may

19   be used in the determination, and specific scenarios that illustrate parameters for such social

20   media searches and collection. Id. The withheld information also includes guidelines regarding

21   areas of concern that should be a focus of screening, and the specific questions that can be used

22   by immigration officers to verify social media results as part of social media vetting. Id. Release

23   of such information would risk circumvention of the law by enabling aliens to conceal or

24   misrepresent activities, associations, or other information that would pose a concern. Id. Release
     of the withheld information could also result in individuals hiding the use of certain social media
25
     platforms when applying for certain benefit types, also thus risking circumvention of the law. Id.
26
     Thus, the withheld material falls comfortably within the scope of the Exemption.
27
28                                                    20
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 27 of 41




1           USCIS 1308-21. Plaintiffs challenge Exemption 7(E) withholdings in a draft document
2    titled “DHS Operational Use of Social Media.” USCIS has now fully released pages 1311-12 and
3    1315-21, as well as portions of previously redacted information on pages 1313-14. Suppl. White
4    Decl. ¶ 21.
5           The remaining information withheld under Exemption 7(E) includes nonpublic details of

6    methods for vetting and screening cases that pose a national security or public safety concern,

7    and the particular factor(s) that trigger such concerns and additional vetting processes. Id. The

8    withheld information also includes law enforcement guidelines in that it details areas of concern

9    for which officers should screen, and specific methods that should be used to conduct vetting. Id.

10   These include technological details, including information about how to access and use DHS’s

11   databases to conduct social media screening, as well as specifications of factors that may indicate

12   potential fraud, criminal, public safety, or national security concerns. Id. Release of such

13   information would risk circumvention of the law because it would put individuals on notice of

14   what information is considered as part of the screening and vetting process, limitations of access,

15   and how to exploit the capabilities used by the agency during screening. Id. This could result in

16   individuals hiding their use of certain information on social media platforms or engaging in other

17   behavior to avoid proper vetting. Id. Thus, the information remains properly withheld under

18   Exemption 7(E).

19          USCIS 2258-2269. Plaintiffs’ challenge to USCIS’s Exemption 7(E) withholdings in this

20   draft Privacy Threshold Analysis have been largely mooted, as USCIS has reprocessed this

21   record and fully released pages 2261-62, 2265-69, and portions of previously withheld

22   information on pages 2260 and 2263-64. Suppl. White Decl. ¶ 22.

23          Plaintiffs cite no authority in support of their suggestion that USCIS was barred from

24   redacting law enforcement information in the PTA because PTAs can serve as “precursors” to
     “public-facing privacy impact assessments.” Opp. at 18. USCIS’s declarant has affirmed that the
25
     information that remains withheld is nonpublic, Suppl. White Decl. ¶ 22, and Plaintiffs identify
26
     no evidence contradicting that affirmation.
27
28                                                    21
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 28 of 41




1           Nor is there any basis to conclude that the withheld information consists, not of details
2    regarding law enforcement procedures, techniques or guidelines, but rather non-exempt
3    “privacy-compliance processes and policy limits.” Opp. at 19. As set forth in USCIS’s
4    supplemental declaration, the remaining redactions protect nonpublic details of methods for
5    vetting and screening cases that pose a national security or public safety concern, and the

6    particular factor(s) that trigger such concerns and additional vetting processes. Suppl. White

7    Decl. ¶ 22. The withheld information also includes law enforcement guidelines, in that it

8    contains descriptions of areas of concern for which officers should be screening and the specific

9    questions that can be used by immigration officers in verifying social media results as part of

10   social media vetting. Id. The release of such information would risk circumvention of the law

11   because public knowledge of how and when questions are asked in screening or vetting could

12   enable aliens to conceal or misrepresent activities, associations, or other information that would

13   pose a national security or public safety concern. Id. Release of the withheld information could

14   also result individuals hiding the use of certain social media platforms when applying for certain

15   benefit types based on their knowledge that a social media search will be conducted. Id. Thus,

16   the information is protected by Exemption 7(E).

17          II.     CBP, ICE and USCIS Properly Withheld Information under Exemption 5.
            Like their Exemption 7(E) arguments, Plaintiffs’ challenges to the components
18
     withholding under Exemption 5 rest on false legal premises and often fail to engage with the
19
     descriptions and explanations offered in the components’ declarations and Vaughn indexes.
20
            A. CBP’s Exemption 5/Deliberative Process Withholdings Were Proper.
21
            PTAs. In challenging CBP’s Exemption 5 withholdings in the PTAs, Plaintiffs rely on a
22
     vastly overbroad reading of the D.C. Circuit’s observation, in Brinton v. Department of State,
23
     636 F.2d 600, 605 (D.C. Cir. 1980), that “Exemption 5 does not protect . . . communications that
24
     promulgate or implement an established policy of an agency.” Opp. at 20. With this statement,
25
     the D.C. Circuit was addressing the concept of working law or “secret law,” id., and
26
     distinguishing recommendations and advisory opinions from post-decisional communications
27
28                                                   22
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 29 of 41




1    that explain the “basis for agency policy already adopted,” Sears, 421 U.S. at 152. Contrary to
2    Plaintiffs’ suggestion, neither the D.C. Circuit nor any other court has adopted a rule that
3    deliberations regarding an agency decision or policy that is subsidiary to the agency’s adoption
4    of some broader policy fall outside the scope of the privilege.
5           In this case, the redacted information consists, for example, of “[d]escriptions of

6    recommended future uses and techniques for social media information being evaluated and

7    considered by CBP personnel pending a decision on the feasibility and effectiveness of

8    incorporating such uses and techniques into CBP operations.” Howard Decl., Ex. A at 4.

9    Plaintiffs’ attempt to re-cast such recommendations and analyses as directives or “adjudications,”

10   Opp. at 20, is a mere rhetorical sleight that ignores CBP’s descriptions of the actual content of

11   the withheld material.

12          “Issue papers and summaries.” Plaintiffs’ challenge to CBP’s Exemption 5 withholdings

13   in the documents they term “issue papers and summaries” rests entirely on speculation about the

14   redacted content. Based on factual content in the unredacted portions of the records, Plaintiffs

15   surmise that CBP has redacted “factual, segregable information that Exemption 5 does not

16   protect.” Opp. at 21. But CBP’s release of such factual information in the unredacted portions of

17   the documents merely underscores the fact that CBP did properly segregate non-exempt material.

18   As Plaintiffs effectively concede, CBP’s descriptions of the withheld content (e.g.,

19   “[d]escriptions of analyses being conducted…”) place it squarely within the scope of Exemption

20   5 and the deliberative process privilege. Plaintiffs identify no basis—beyond their unsupported

21   speculation—for the Court to question the declarant’s veracity.

22          Further, Plaintiffs’ argument that “CBP’s hypothetical questions and answers . . . are not

23   deliberative,” Opp. at 21, mischaracterizes the redacted content. As set forth in CBP’s Vaughn

24   index, the redacted information includes “[r]ecommended responses to hypothetical questions
     contained in briefing materials developed by CBP staff to suggest responses for agency decision
25
     makers if asked in future inquiries about CBP’s operational use of social media.” Howard Decl.,
26
     Ex. A at 6 (emphasis added). In other words, like the other redacted material, this information
27
28                                                    23
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 30 of 41




1    consists of recommendations to agency decisionmakers in advance of a decision regarding a
2    policy-related issue—specifically, CBP’s operational use of social media. Suppl. Howard Decl.
3    ¶ 14. As explained by CBP’s declarant, information related to recommended responses to
4    questions about CBP’s use of social media was withheld where it either discussed hypothetical
5    future policies or addressed the subject matter of ongoing internal analyses regarding the

6    potential capabilities and limitations of certain techniques relating to the operational use of social

7    media. Id. As noted by CBP’s declarant, release of such deliberative material “could discourage

8    and chill open, frank discussions on matters of policy between subordinates and superiors,” and

9    negatively impact CBP’s decision-making process in the future. Id. Thus, the information was

10   properly withheld under Exemption 5 and the deliberative process privilege. See, e.g., ACLU of

11   N. Cal., 880 F.3d at 490 (explaining that “[t]he deliberative process privilege protects the internal

12   decision making processes of government agencies”).

13           B. ICE’s Exemption 5/Deliberative Process Withholdings Were Proper.

14           ICE 62-63. Plaintiffs’ challenge to ICE’s withholding of a discussion of draft contract

15   language for a contract with a “social media surveillance vendor,” Opp. at 21, relies on

16   speculation and false legal premises. As an initial matter, the decision to which the email relates

17   is self-evident—a decision as to “contract language regarding Social Locator technology.”

18   Pineiro Decl., Ex. A at 1. Plaintiffs’ contention that the withheld material “address[es] solely

19   factual matters,” Opp. at 21, is pure surmise and is contradicted by the agency’s declaration,

20   which makes clear that release of the withheld content would reveal the agency’s deliberations

21   regarding what language should be included in a contract. Plaintiffs’ suggestion that the

22   discussion at issue are is merely the “implementation of a decision” and/or “peripheral to actual

23   policy formation” appears to rest on misapplication of legal precedents regarding “working law.”

24   See id. The “working law” doctrine removes from the protection of Exemption 5 “opinions and
     interpretations which embody the agency’s effective law and policy.” Sears, 421 U.S. at 153
25
     (quotation marks omitted). Plaintiffs identify no ground to conclude that the deliberative email at
26
     issue here falls into that category.
27
28                                                    24
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 31 of 41




1              ICE 1012, 1014. Plaintiffs speculate that the redacted information on these pages consists
2    of “non-deliberative facts.” Opp. at 22. In doing so, Plaintiffs mischaracterize the explanations
3    for the redactions offered by the agency. For example, with respect to the pages bates-stamped
4    1012 and 1014, Plaintiffs assert that “ICE’s Vaughn index states that the redacted information is
5    a “Request for information from the Deputy Director of ICE on how ERO and [Homeland

6    Security Investigations (“HSI”)] use Facebook data,” arguing that this purported description

7    “suggest[s] that the redactions contain wholly factual, non-deliberative information.” Opp. at 22.

8    However, what the Vaughn index actually states is that partial redactions were made to a “draft

9    response and recommended edits to a draft response to a request for information from the Deputy

10   Director of ICE on how ERO and HSI use Facebook data.” Pineiro Decl., Ex. A at 19 (emphasis

11   added).

12             That the comments on the draft were made “for the purpose of providing accurate

13   information to the Deputy Director,” id., does not change the deliberative nature of the

14   information withheld. In assessing whether redacted content “reflects the give-and-take of the

15   consultative process,” Coastal States Gas Corp. v. U.S. Dep’t of Energy, 617 F.2d 854, 866

16   (D.C. Cir. 1980), the legitimacy of withholding “does not turn on whether the material is purely

17   factual in nature or whether it is already in the public domain, but rather on whether the selection

18   or organization of facts is part of an agency’s deliberative process.” Ancient Coin Collectors

19   Guild v. Dep’t of State, 641 F.3d 504, 513 (D.C. Cir. 2011); see also Nat’l Wildlife Fed’n v. U.S.

20   Forest Serv., 861 F.2d 1114, 1118 (9th Cir. 1988) (“[E]xemption 5 ‘was intended to protect not

21   simply deliberative material, but also the deliberative process of agencies.’” (citation omitted)).

22   The privilege does not cover “[p]urely factual material,” F.T.C. v. Warner Commc’ns Inc., 742

23   F.2d 1156, 1161 (9th Cir. 1984) (citation omitted), but does apply where the “factual material . . .

24   is so interwoven with the deliberative material that it is not severable.” Id.
               While draft documents are not automatically privileged, drafts commonly satisfy the
25
     standard for withholding under the deliberative process privilege. See, e.g., U.S. Fish & Wildlife
26
     Serv. v. Sierra Club, 141 S. Ct. 777, 786 (2021) (“A draft is, by definition, a preliminary version
27
28                                                     25
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 32 of 41




1    of a piece of writing subject to feedback and change.”); Coastal States, 617 F.2d at 866 (finding
2    the deliberative process privilege “covers recommendations, draft documents, proposals,
3    suggestions, and other subjective documents which reflect the personal opinions of the writer
4    rather than the policy of the agency”); see, e.g., Nat’l Sec. Archive v. CIA, 752 F.3d 460, 463
5    (D.C. Cir. 2014) (describing importance of protecting drafts); Nat’l Wildlife Fed’n, 861 F.2d at

6    1122 (protecting working drafts).

7           Here, in the withheld material reflects agency personnel’s deliberations regarding what

8    information should be shared with the public regarding HSI’s use of social media in HSI

9    operations. Suppl. Pineiro Decl. ¶ 10. It includes agency officers’ and/or employees’ editorial

10   comments, recommendations, and judgments, such as decisions to insert or delete material from

11   the information that ICE is deciding whether to release to the public. Id. Thus, the withheld draft

12   text and comments are deliberative and predecisional, “reflect[ing] the personal opinions of the

13   writer rather than the policy of the agency.” Coastal States, 617 F.2d at 866. They therefore fall

14   comfortably within the scope of Exemption 5 and the deliberative process privilege.

15          ICE 1761. ICE has lifted the challenged redactions on this page and re-released the

16   record to Plaintiffs. Suppl. Pineiro Decl. ¶ 12. Accordingly, Plaintiffs’ arguments with respect to

17   those withholdings are moot.

18          ICE 596-640. Plaintiffs’ challenge to ICE’s withholding of an “initial, non-final draft” of

19   a document titled “Performance Work Statement Visa Lifecycle Vetting Initiative” Plaintiffs’

20   rests on the presumption that ICE was required to identify, segregate, and release any “factual

21   material” within this draft document. Opp. at 23-24. However, no governing precedent supports

22   such a presumption. Indeed, Plaintiffs’ contention rests entirely on a statement in a single district

23   court opinion, in a case now on appeal. See id. at 23 (citing Knight First Amendment Inst., 407 F.

24   Supp. 3d at 347). To the extent that opinion could be read to suggest a rule of the sort Plaintiffs
     seek, it is unpersuasive because it ignores the deliberative nature of the drafting process. See,
25
     e.g., Sierra Club, 141 S. Ct. at 786 (“A draft is, by definition, a preliminary version of a piece of
26
     writing subject to feedback and change.”); Nat’l Sec. Archive, 752 F.3d at 465 (rejecting
27
28                                                    26
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 33 of 41




1    argument that CIA was required to disclose reasonably segregable factual portions of draft
2    history, because draft was “exempt in its entirety under Exemption 5”). Cf. Ancient Coin
3    Collectors Guild, 641 F.3d at 513 (explaining that the selection and organization of facts can be
4    part of the deliberative process).
5           In this case, ICE has explained that the document at issue “was prepared by ICE and was

6    in the process of being reviewed by divisions within the Office of Homeland Security

7    Investigations in anticipation of procuring a contract.” Pineiro Decl., Ex. A at 11. This draft

8    document “contains an unfinalized version of a Performance Work Statement, which includes

9    draft responsibilities, draft scope and objectives, and various personnel responsibilities.” Suppl.

10   Pineiro Decl. ¶ 11. Not only would release of such draft language—reflecting an internal agency

11   deliberation— “discourage the expression of candid opinions and inhibit the free and frank

12   exchange of information and ideas between agency personnel,” Pineiro Decl., Ex. A at 12, it also

13   “would cause confusion to the public and to other vendors regarding what performance would be

14   required under the contract,” Suppl. Pineiro Decl. ¶ 11. Accordingly, the information was

15   properly withheld under Exemption 5 and the deliberative process privilege.

16          C. USCIS’s Exemption 5/Deliberative Process and Exemption 5/Attorney-Client
               Privilege Withholdings Were Proper.
17
            As Defendant informed the Court, upon review of Plaintiffs’ cross-motion and the record
18
     in this case, USCIS determined that it could release additional information in certain records at
19
     issue. See ECF No. 117, ¶ 5. Specifically, USCIS is no longer invoking Exemption 5 with
20   respect to pages 1267-1278, 2344-2353, or 2258-2269. Suppl. White Decl. ¶¶ 5, 6, 8. USCIS’s
21   reprocessing renders moot Plaintiffs’ arguments that USCIS improperly withheld information
22   under Exemption 5 in these documents.
23          USCIS 1571. Plaintiffs’ challenge to USCIS’s Exemption 5/deliberative process
24   withholdings in this document rest on unsupported speculation about the redacted material and
25   misapplication of legal precedents. Plaintiffs’ challenge boils down to two arguments: (1) an
26   unredacted portion of the document refers to text having been “cleared,” and this means that the
27
28                                                    27
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 34 of 41




1    withheld material cannot be predecisional, and (2) to the extent the information “contains
2    guidance on ‘USCIS’s authority,’ it constitutes working law.” Opp. at 25. Neither of these
3    arguments has merit.
4           First, Plaintiffs’ speculation that the withheld information is post-decisional is unfounded.
5    As explained by USCIS’s declarant, as indicated by the subject line, the text at issue is a draft.

6    Suppl. White Decl. ¶ 7. It had only been “cleared” by one individual, and would be sent to

7    another individual, specifically, a Division Chief within the USCIS Office of Policy and

8    Strategy, for her review prior to review by USCIS leadership. Id.

9           Second, Plaintiffs’ suggestion that the document constitutes “working law” is groundless.

10   The working law doctrine provides that the deliberative process privilege does not protect

11   “‘opinions and interpretations’ which embody the agency’s effective law and policy.” Sears, 421

12   U.S. at 153. As the D.C. Circuit has explained, “‘[w]orking law’ refers to ‘those policies or rules,

13   and the interpretations thereof, that either create or determine the extent of the substantive rights

14   and liabilities of a person.’” Afshar v. U.S. Dep’t of State, 702 F.2d 1125, 1141 (D.C. Cir. 1983)

15   (citation omitted).

16          Here, the information at issue—which is in any case merely a draft text—discusses “three

17   options being considered” as part of the agency’s methods for collecting publicly available

18   information and “how the First Amendment may or may not restrict those options.” Suppl. White

19   Decl. ¶ 7. Thus, the withheld information does not even reflect a final legal opinion to inform the

20   agency’s policy judgments, let alone a policy, rule, or interpretation that “create[s] or

21   determine[s] . . . substantive rights and liabilities.” Afshar, 702 F.2d at 1141.

22          Finally, the material redacted under Exemption 5 in this document is also protected by

23   the attorney-client privilege. See White Decl., Ex. F at 158; Suppl. White Decl. ¶ 12. The emails

24   at issue “are between USCIS [Office of Chief Counsel] attorneys and include a summary of the
     legal issues and draft responses.” Id. ¶ 12. The email concerns a “a request for legal guidance
25
     regarding USCIS’s authority to collect and use social media information, specifically in relation
26
     to First Amendment protected activities,” id., and the client—USCIS—is self-evident. As
27
28                                                     28
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 35 of 41




1    USCIS’s declarant affirms, the email was not distributed outside DHS. Id. Plaintiffs’ surmise that
2    the information was not kept confidential because “the email appears to have been circulated
3    widely,” Opp. at 30, is unsupported speculation.
4           Accordingly, the Exemption 5 redactions in this document were proper pursuant to both
5    the deliberative process privilege and the attorney-client privilege.

6           USCIS 1711-12. USCIS has lifted certain redactions in this email chain, and is no longer

7    asserting the Exemption 5 in conjunction with the attorney-client privilege for this document.

8    The Exemption 5/deliberative process redactions that remain protect information that consists of

9    questions posed by members of USCIS’s Social Media Working Group (specifically, Fraud

10   Detection and National Security employees) related to upcoming decisions that the working

11   group was considering, a statement regarding a specific technology request that ICE made for

12   use as part of DHS’s vetting and enforcement screening, and the employees’ thoughts about

13   pending process decisions. Suppl. White Decl. ¶ 9. Plaintiffs’ supposition about the “context” of

14   these emails, and their suggestion, on the basis of this supposition, that the redacted material may

15   be “merely peripheral to actual policy formation,” Opp. at 26, is speculation upon speculation.

16   As USCIS has affirmed, the information withheld as privileged relates to “questions USCIS

17   received regarding DHS’s potential procurement of social media services as part of the Enhanced

18   Vetting initiative,” and the discussions at issue concern “pending process decisions.” Suppl.

19   White Decl. ¶ 9; White Decl., Ex. F at 174. Accordingly, the information at issue is both pre-

20   decisional and deliberative, and it was properly withheld under Exemption 5 and the deliberative

21   process privilege.

22          USCIS 1475-1477. USCIS withheld this “Summary Paper,” which was prepared by

23   Department of Justice (“DOJ”) for DOJ’s client, DHS, pursuant to Exemption 5 and the attorney-

24   client privilege. White Decl., Ex. F at 144-45; Suppl. White Decl. ¶ 10. As USCIS’s declaration
     makes clear, this attorney-client communication between DOJ and DHS contained legal, not
25
     policy, advice, and has not been shared outside of the government. Suppl. White Decl. ¶ 10.
26
     There is no basis for Plaintiffs’ speculation, Opp. at 27-28, that the document has not been
27
28                                                    29
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 36 of 41




1    maintained in confidence. Nor is there ground for Plaintiffs’ suggestion that the document does
2    not contain “bona fide legal” advice. Id. at 28.
3           Plaintiffs’ challenge to USCIS’s withholding of the document rests largely on Plaintiffs’
4    mistaken argument that the document constitutes “working law.” Plaintiffs mischaracterize and
5    misapply the working law doctrine. As noted above, the “working law” doctrine precludes

6    invocation of the deliberative process privilege where documents that the privilege would

7    otherwise protect “embody the agency’s effective law and policy.” Sears, 421 U.S. at 153. As an

8    initial matter, because the Summary Paper at issue was withheld as attorney-client privileged,

9    and not on the basis of the deliberative process privilege, it is doubtful that the “working law”

10   doctrine—even as a theoretical matter—could apply. See, e.g., Advocs. for the W. v. DOJ, 331 F.

11   Supp. 3d 1150, 1169 (D. Idaho 2018) (noting that the working law “exception applies only to

12   documents that would otherwise be exempt under the deliberative process privilege”); N.Y.

13   Times Co. v. DOJ, 282 F.Supp.3d 234, 241 n.2 (D.D.C. 2017) (“The Court is aware of no case

14   that has ever applied the ‘working law’ exception to abrogate the attorney client privilege. . . .”).

15   Cf. ACLU of N. Cal., 880 F.3d at 489 (holding that there is no working law exception to the

16   attorney work-product privilege). Indeed, Plaintiffs point to no case in which a court has held

17   that the working law doctrine precluded application of the attorney-client privilege.

18          In any case, there is no basis to conclude that the Summary Paper constitutes working

19   law—that is, the “effective law and policy” of the agency. Sears, 421 U.S. at 153. The basic

20   concept of “working law” derives from FOIA’s affirmative requirement that agencies must

21   disclose “rules governing relationships with private parties and . . . demands on private conduct.”

22   DOJ v. Reps. Comm. for Freedom of the Press, 489 U.S. 749, 772 n.20 (1989). Legal advice that

23   “describes the legal parameters of what an agency is permitted to do, [but that] does not state or

24   determine [an agency’s] policy,” is not working law. Elec. Frontier Found. v. DOJ, 739 F.3d 1,
     10 (D.C. Cir. 2014). Contrary to Plaintiffs’ suggestion, a document containing legal guidance
25
     does not become “working law” on the basis that the guidance might have “effects on policy
26
     going forward.” Opp. at 29. Here, document at issue contains “legal opinions and analysis
27
28                                                      30
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 37 of 41




1    regarding impediments to proposed expanded immigration vetting of aliens in the United States.”
2    Suppl. White Decl. ¶ 10. It does not consist of guidance prescribed by DHS for use in
3    adjudicating individual cases, cf. Schlefer v. United States, 702 F.2d 233, 242-43 (D.C. Cir.
4    1983); or to otherwise govern DHS’s dealings with the public, cf. Tax Analysts v. IRS, 117 F.3d
5    607, 618 (D.C. Cir. 1997). Indeed, the document does not even a “statement[ ] of the

6    agency’s”—i.e., DHS’s—“legal position” on a matter before the agency. Tax Analysts, 117 F.3d

7    at 618. Courts have routinely held that advice from DOJ about legal parameters relevant to

8    various policy decisions does not constitute “working law.” See, e.g., N.Y. Times Co. v. DOJ,

9    806 F.3d 682, 687 (2d Cir. 2015) (rejecting “the general argument that the legal reasoning in

10   OLC opinions is ‘working law,’ . . . not entitled to be withheld under FOIA Exemption 5”);

11   Elec. Frontier Found., 739 F.3d at 8 (holding that “OLC did not have the authority to establish

12   the ‘working law’ of the FBI” and OLC opinion was not a “conclusive or authoritative statement

13   of [the FBI’s] policy”).

14          Accordingly, the Summary Paper was properly withheld under Exemption 5 and the

15   attorney-client privilege.

16          III.    Plaintiffs’ Exemption 4 Arguments Were Mooted Before Summary
                    Judgment Briefing Commenced.
17
            Plaintiffs’ argument that CBP improperly withheld information pursuant to Exemption 4
18
     focuses on certain information on pages bates-stamped CBP 50 and 53. However, CBP
19
     reprocessed the records at issue and released the reprocessed records to Plaintiffs in December
20   2020. Suppl. Howard Decl. ¶ 15. The redactions that Plaintiffs’ challenge were not present in the
21   reprocessed documents. The documents attached as Exhibit A to Plaintiffs’ filing come from
22   CBP’s original production, which has been superseded. For the Court’s reference, the
23   reprocessed versions of those documents are attached as an exhibit to the Supplemental Howard
24   Declaration. See Suppl. Howard Decl., Ex. C.
25
26
27
28                                                   31
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 38 of 41




            IV.     CBP’s Declarations and Vaughn Index Satisfy Defendant’s Burden.
1
            For the reasons set forth above, CBP has logically and plausibly justified its withholdings
2
     in this case, and Plaintiffs’ challenges should be rejected. Plaintiffs’ assertion that CBP’s Vaughn
3
     index was insufficient to satisfy the agency’s burden, Opp. at 32-33, is groundless. CBP’s
4
     Vaughn index—in both its original and amended form—describes in detail the different kinds of
5
     information withheld in each document at issue, and explains why such information falls within
6
     the scope of the cited exemptions. See Howard Decl., Ex. A; Suppl. Howard Decl., Ex. A. As
7
     described in CBP’s declarations, and self-evident from the Vaughn index, many documents
8
     contained protected information of a similar nature. Thus, the descriptions in CBP’s Vaughn
9
     index are naturally repetitive. This does not mean that the descriptions are “boilerplate.” Opp. at
10
     32. Further, contrary to Plaintiffs’ suggestion, Opp. at 33, CBP was not required to provide a
11
     sentence-by-sentence, redaction-by-redaction accounting of the withheld information. In other
12
     words, CBP was not required to provide a map to allow Plaintiffs to pinpoint which type of
13
     information falls beneath each individual redaction. See, e.g., Hamdan, 797 F.3d at 780
14
     (explaining that an agency simply “must describe the document or information being withheld in
15
     sufficient detail to allow the plaintiffs and the court to determine whether the facts alleged
16
     establish the corresponding exemption”).
17
            A Vaughn index “must be detailed enough for the district court to make a de novo
18
     assessment of the government’s claim of exemption,” Lahr v. NTSB, 569 F.3d 964, 989 (9th Cir.
19
     2009), but is never required to provide a level of detail that would thwart the purpose of the
20
     exemption, Hamdan, 797 F.3d at 778. In Hamdan, for instance, the Ninth Circuit concluded that
21
     the FBI had adequately justified its withholding of information regarding certain law
22
     enforcement techniques and procedures, despite the bare description of the withheld
23
     information—“techniques and procedures related to surveillance and credit searches,” and in one
24
     document, “a stratagem, the details of which if revealed would preclude its use in future cases.”
25
     Id. at 777. These bare descriptions, in conjunction with the FBI’s statement that disclosure would
26
     “reveal techniques that, if known, could enable criminals to educate themselves about law
27
28                                                    32
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 39 of 41




1    enforcement methods used to locate and apprehend persons,” were sufficient to satisfy its burden
2    under Exemption 7(E). Id. Here, CBP has done much more than that, specifying numerous,
3    distinct types of details that were withheld under each exemption. Accordingly, CBP’s Vaughn
4    index and declarations are sufficient to satisfy its burden under FOIA.
5           V.      ICE’s Search Was Adequate.

6           Plaintiffs’ challenge to ICE’s search rests on the assumption that that the searches

7    conducted by certain ICE offices were inadequate because they failed to locate large numbers of

8    records. Opp. at 35. However, the mere fact that a search did not locate a large number of records—

9    or even that a search did not locate certain responsive records—does not establish its inadequacy.

10   As the Ninth Circuit has explained:
            In evaluating the adequacy of the search, the issue is not whether there might exist
11
            any other documents possibly responsive to the request, but rather whether the
12          search for those documents was adequate. The failure to produce or identify a few
            isolated documents cannot by itself prove the searches inadequate.
13
     Hamdan, 797 F.3d at 770–71 (internal citations, quotation marks, and alterations omitted).
14
            In this case, Plaintiffs take issue with the search methods used by certain ICE offices and
15
     custodians, Opp. at 35, and suggest that the relatively low numbers of responsive records located
16
     by these offices establish the inadequacy of ICE’s search, see id. But ICE explained in detail the
17
     manner in which offices likely to possess responsive records were identified, and how FOIA
18
     points of contact (“POCs”) directed custodians’ searches. Pineiro Decl. ¶ 12. As explained in
19
     ICE’s declaration, “individuals and component offices are directed to conduct searches of their
20
     file systems, including both paper files and electronic files, which in their judgment, based on
21
     their knowledge of the way they routinely keep records, would most likely be the files to contain
22
     responsive documents.” Id. Plaintiffs identify no evidence that the searches of particular offices
23
     were inappropriate given the nature of those offices’ responsibilities and the manner in which
24
     records in those offices are maintained.
25
            Plaintiffs primarily challenge the sufficiency of the search conducted by ICE’s Office of
26
     Enforcement and Removal Operations (“ERO”). However, as ICE’s declarant explains, ERO has
27
28                                                   33
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 40 of 41




1    a broad mission that includes identification and arrest, domestic transportation, bond
2    management, and supervised release, including alternatives to detention, and the identification
3    and arrest of aliens who present a danger to national security or public safety makes up only a
4    portion of ERO’s responsibilities. Suppl. Pineiro Decl. ¶ 5. Moreover, any ERO-wide programs
5    or systems used operationally with respect to this last aspect of ERO’s mission would not be

6    implemented at the Field Office level, but rather within specific divisions at the Headquarters

7    level. Id. Further, only one item in Plaintiffs’ FOIA request (Part 5) sought documents related to

8    the operational use of social media, seeking records relating to “the use or incorporation of social

9    media content into systems or programs that make use of targeting algorithms, machine learning

10   processes, and/or data analytics for the purpose of (a) assessing risk, (b) predicting illegal

11   activity or criminality, and/or (c) identifying possible subjects of investigation or immigration

12   enforcement actions.” Suppl. Pineiro Decl. ¶ 5. At the time of the search, ERO did not have any

13   systems or algorithms that incorporated the use of social media for “targeting algorithms,

14   machine learning processes, and/or data analytics.” Id. As with their objections to the results of

15   other ICE offices, Plaintiffs’ suggestion that ERO’s search was inadequate is based on

16   unsupported speculation about the agency’s activities.

17          Because ICE provided a “reasonably detailed” account of its search, Hamdan, 797 F.3d at

18   770, including explaining that the relevant records systems and files were identified based on

19   relevant individuals’ subject matter knowledge and knowledge of how records are maintained,

20   see Pineiro Decl. ¶ 12, and Plaintiffs have identified no basis to doubt the good faith of ICE’s

21   declarant, Plaintiffs’ argument that ICE’s search was inadequate is without merit.

22          VI.     CBP Has Agreed to Undertake a Supplemental Search.

23          As noted in the stipulation submitted by the parties, ECF No. 124, CBP has agreed to

24   undertake a supplemental search. See also Suppl. Howard Decl. ¶ 18. The parties have stipulated
     to a suspension of briefing on the issue of CBP’s search, ECF No. 124 at 1, and that adjudication
25
     of the remaining issues in the parties’ cross-motions need not await the completion of CBP’s
26
     supplemental search and production of records, id.
27
28                                                    34
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
            Case 3:19-cv-00290-EMC Document 126 Filed 05/21/21 Page 41 of 41




1                                          CONCLUSION
2           For the foregoing reasons, the Court should grant DHS’s motion for summary judgment
3    with respect to CBP, ICE, and USCIS, and deny Plaintiffs’ cross-motion for summary judgment.
4
     Dated: May 21, 2019                               Respectfully Submitted,
5
6                                                      BRIAN M. BOYNTON
                                                       Acting Assistant Attorney General
7
                                                       ELIZABETH SHAPIRO
8
                                                       Deputy Director, Federal Programs Branch
9
                                                       /s/ Elizabeth Tulis
10                                                     ELIZABETH TULIS
                                                       U.S. Department of Justice, Civil Division
11
                                                       1100 L Street, NW
12                                                     Washington, DC 20005
                                                       Phone: 202-514-9237
13                                                     Email: elizabeth.tulis@usdoj.gov
14
                                                       Attorneys for Defendants
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                35
     ACLU v. DOJ, No. 3: 19-cv-00290-EMC
     DHS Reply and Opp. to Cross-Mot.
